Citation Nr: 0123873	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
of service connection for PTSD.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the March 2000 rating decision, the August 2000 
statement of the case (SOC), as well as the June 1999, 
September 1999 and February 2000 RO letters.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
bases of the denial of the claim.  

3.  The VA examined the veteran in March 2000.  

4.  The stressors alleged by the veteran are currently 
unverifiable, irrespective of whether he has PTSD.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110, (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The March 2000 rating decision, the April 2000 
SOC as well as the June 1999, September 1999 and February 
2000 RO letters, informed the veteran of the evidence needed 
to substantiate the claim.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and RO letters informed the veteran 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the bases of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in March 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (a diagnosis must conform to DSM-IV and be supported 
by findings on examination), credible supporting evidence 
that the claimed in-service stressors actually occurred, and 
a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, however-to support a 
diagnosis of PTSD-will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.  

The veteran's service personnel and other records show that 
he was at a with a Navy supply unit and that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal as a result of his tour in 
Vietnam from July 1966 to July 1967.  Unfortunately though, 
none of those medals or commendations is recognized by VA as 
indicative of combat, per se.  See, e.g., VAOPGCPREC 12-99 
(October 18, 1999); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) (a mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces).  And none of the other records concerning the 
veteran's military service confirms that he actually had 
combat, either, so his alleged stressors must be 
independently verified.  

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in June 1999 requesting very 
specific information and details concerning them-such as his 
specific unit assignment when the purported incidents 
occurred, any special duty assignments, the approximate dates 
of the incidents, a full description of them (including the 
names and any additional identifying information of others 
involved), and some indication of those who were wounded, 
etc.  The RO also reiterated that he needed to be very 
specific and detailed when providing this evidence so there 
would be sufficient information to independently corroborate 
the alleged events in question.  The United States Court of 
Appeals for Veterans Claims (Court) has held that requesting 
this type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood, 1 Vet. App. at 193.  
Rather, he is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim.  

Th veteran's response was received in July 1999.  He wrote 
that he was assigned to U. S. Naval support activity.  The 
veteran indicated that a named friend was killed by sniper, a 
mortar round, which killed two unnamed marines, shattered his 
right ear drum and that 5 unnamed marines blew up a little 
Vietnamese girl.  The veteran was unable to remember any 
dates but gave estimates of October 1966, November 1966 and 
February 1967.  He wrote that the events occurred in the 
staging area in Da Nang, Vietnam.  At the June 2001 
Videoconference hearing the Board member informed the veteran 
that specific information regarding his stressors was needed 
so that the VA could attempt to obtain verification.  The 
veteran testified that his eardrum was shattered and his 
friend was killed around October 1966 while he was in Da 
Nang.  He was unable to provide the location of the incident 
and could not remember the name of the Marine Base near where 
the incident occurred.  

Consequently, his alleged stressors are currently 
"unverifiable" because he has not provided sufficient 
information (i.e., the who, what, when and where facts) 
needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)- 
which formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG)-or by the National Archives 
and Records Administration (NARA) and the National Personnel 
Records Center (NPRC).  See VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).  And furthermore, this is totally irrespective of 
any current diagnosis of PTSD-which, incidentally, doctors 
who examined and treated him from April 1999 to June 1999 
made-because service connection for PTSD requires, not only a 
current diagnosis indicating the veteran has the condition, 
but also medical evidence linking it to a confirmed stressor 
in service.  So inasmuch as there is no such confirmation in 
this case, even considering the evidence in a light most 
favorable to him, his claim must be denied.  See Suozzi v. 
Brown, 10 Vet. App. 307, 310-11 (1997).


ORDER

Service connection for PTSD is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

